                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Alex White III,                     )
                                    )
              Plaintiff,            )                   Civil Action No.: 9:19-cv-00762-JMC
                                    )
              v.                    )
                                    )                                 ORDER
Bureau of Prisons,                  )
                                    )
                                    )
              Defendant.            )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on May 17, 2019 (ECF No. 10). The court ACCEPTS the Magistrate Judge’s

Report and incorporates it herein by reference. The court OVERRULES Plaintiff Alex White

III’s Objection (ECF No. 13), and for the reasons set out in the Report, DISMISSES his Petition

for a Writ of Habeas Corpus (ECF No. 1-2) without prejudice and without requiring Respondent

Bureau of Prisons to file a return.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       On May 6, 2019, White, proceeding pro se and in forma pauperis, filed a Petition for a Writ

of Habeas Corpus (“Habeas Petition”), asserting that “[t]he Federal Bureau of Prisons [is]

hesitating to implement the statutory congressional mandate of the First Step Act[] that awards

every inmate 54 days of [g]ood [t]ime [c]redit a year.”1 (ECF No. 1-2 at 2.) White argues this

delay violates the rules of statutory construction and due process of law. (Id. at 6.)




1
  Under the prison mailbox rule, “a pro se litigant’s legal papers are considered filed upon ‘delivery
to prison authorities, not receipt by the clerk.’” United States v. McNeill, 523 F. App’x 979, 981
(4th Cir. 2013) (quoting Houston v. Lack, 487 U.S. 266, 275 (1988)). The envelope in which
White mailed his Habeas Petition has a stamp showing White delivered his Habeas Petition to
                                                  1
       The Magistrate Judge entered his Report on May 17, 2019. (ECF No. 10.) The Magistrate

Judge determined that White’s claim was without merit because the good time credit provisions of

the First Step Act “will not take effect until July 2019.” (Id. at 4.) As a result, the Magistrate

Judge also found that White’s Habeas Petition did not present a case or controversy under Article

III of the United States Constitution. (Id. at 5.) Finally, the Magistrate Judge found that “even if

the [First Step Act’s good time credit provisions] were effective at this time, this action is still

subject to dismissal because Petitioner admits that he has not exhausted his available

administrative remedies.” (Id. at 6.)

       On June 3, 2019, White filed an Objection to the Report.2 (ECF No. 13.) White “objects

to the [M]agistrate [J]udge’s assessment that [White] did not provide any adequate facts to support

his argument exhaustion should be excused in his case.” (Id. at 1.) In support of his Objection,

White cites to United States v. Walker, No. 3:10-cr-00298-RBB-1 (D. Or. Feb. 7, 2019), in which

a federal district court ordered the Bureau of Prisons to recalculate a defendant’s release date using

the First Step Act’s good time credit provisions.3 (Id. at 2.) (See also ECF No. 10 at 5–6 n.5.)

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate



prison authorities on May 6, 2019. (ECF No. 1-3 at 3.) Accordingly, the court finds White’s
Habeas Petition was filed on May 6, 2019.
2
  Under the prison mailbox rule, “a pro se litigant’s legal papers are considered filed upon ‘delivery
to prison authorities, not receipt by the clerk.’” McNeill, 523 F. App’x at 981 (quoting Houston,
487 U.S. at 275). The envelope in which White mailed his Objection does not have a stamp
indicating when White delivered his Objection to prison authorities. (See ECF No. 13-2.)
However, resolution of the exact date White’s Objection was filed is unnecessary, as it was
received by the clerk on June 3, 2019, which was within the time allowed for filing objections.
(See ECF No. 10.)
3
  In his Report, the Magistrate Judge distinguished Walker from this case on its facts and found
“[White]’s reliance on Walker is without merit.” (ECF No. 10 at 5–6 n.5.)
                                                  2
Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court engages

in a de novo review of those portions of the Report to which the parties have made specific

objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court may accept,

reject or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. See 28 U.S.C. § 636(b)(1). Also, the court is required to interpret pro

se documents liberally and will hold those documents to a less stringent standard than those drafted

by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed,” and “a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976))); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978); Hardin v. United

States, C/A No. 7:12–cv–0118–GRA, 2012 WL 3945314, at *1 (D.S.C. Sept. 10, 2012).

                                       III. DISCUSSION

       On May 17, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file specific, written objections by May 31, 2019. (ECF No. 10 at 9.) White’s Objection

restates` arguments he advanced in his Habeas Petition and, therefore, “do not direct the court to

a specific error in the [M]agistrate’s proposed findings and recommendation.” Orpiano, 687 F.2d

at 47. (Compare ECF No. 1-2, with ECF No. 13.) At most, White’s Objection disagrees with the

Magistrate Judge’s findings. (See ECF No. 13 at 1 (“[P]etitioner respectfully objects to the

[M]agistrate [J]udge’s assessment that he did not provide any adequate facts to support his

argument exhaustion should be excused in his case.”).) “[O]bjections, stating no more than a

general disagreement with the magistrate judge’s findings, do not alert the court to errors and are

thus not accurately labeled as ‘objections.’” Hendrix v. Colvin, No. 5:12-CV-01353-JMC, 2013



                                                 3
WL 2407126, at *4 (D.S.C. June 3, 2013). In the absence of specific objections to the Report, this

court is not required to provide an explanation for adopting the recommendations without

modification. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent specific objections,

the court must only ensure that there is no clear error on the face of the record in order to accept

the recommendations. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note); Orpiano, 687 F.2d at 47 (“Courts

have also held de novo review to be unnecessary in analogous situations when a party makes

general and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.”). Additionally, if a party fails to file specific, written

objections to the Report, the party forfeits the right to appeal the court’s decision concerning the

Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Accordingly, construing Plaintiff’s Objections liberally, the court

finds he failed to advance any specific objections to the Magistrate Judge’s Report, and the court

adopts the Report herein. Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

        After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case.

Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

10) and incorporates it herein by reference. The court OVERRULES White’s Objection (ECF

No. 13), and for the reasons set out in the Report, DISMISSES his Petition for a Writ of Habeas

Corpus (ECF No. 1-2) without prejudice and without requiring Respondent Bureau of Prisons to

file a return.

        IT IS SO ORDERED.



                                                  4
                               United States District Judge
June 18, 2019
Columbia, South Carolina




                           5
